  Case 18-35437        Doc 20    Filed 05/21/19 Entered 05/21/19 14:30:38        Desc Main
                                   Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                           )        In Chapter 7
                                                 )        Case No. 18 B 35437
STEVEN D. ZARLING,                               )        Honorable LaShonda A. Hunt
                                                 )        Motion Date: May 30, 2019
            Debtor.                              )        Motion Time: 10:00 a.m.

                                      NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on May 30, 2019, at the hour of 10:00 a.m., a LINDA
NELSON’S MOTION FOR 2004 EXAMINATION OF DEBTOR, STEVEN D. ZARLING
shall be heard before the Honorable LaShonda A. Hunt of the United States Bankruptcy Court
for the Northern District of Illinois, Courtroom 719, 219 South Dearborn, Chicago, Illinois. A
copy of same is attached hereto and thereby served upon you. You may appear if you so see fit.

                                                         GOLAN CHRISTIE TAGLIA LLP


                                     AFFIDAVIT OF SERVICE

      I, Robert R. Benjamin, an attorney, certify that I caused the foregoing Notice of Motion
and Motion for 2004 Examination of Debtor, Steven D. Zarling to be served upon the parties
who receive notice via CM/ECF, by e-mail and first class mail postage prepaid sent from 70 W.
Madison Street, Suite 1500, Chicago, IL 60602 on May 21, 2019.


                                                         /s/Robert R. Benjamin
                                                          Robert R. Benjamin
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Movant
70 W. Madison Street, Suite 1500
Chicago, Illinois 60602
312-263-2300
 Case 18-35437     Doc 20   Filed 05/21/19 Entered 05/21/19 14:30:38       Desc Main
                              Document     Page 2 of 5


                                  SERVICE LIST

Richard J Mason                             Steven D. Zarling
McGuire Woods LLP                           c/o David M Siegel
77 West Wacker Drive                        David M. Siegel & Associates
Suite 4100                                  790 Chaddick Drive
Chicago, IL 60601                           Wheeling, IL 60090
Via CM/ECF                                  Via CM/ECF

PRA Receivables Management, LLC             Steven D. Zarling
PO Box 41021                                1617 Greenwood Ave.
Norfolk, VA 23541                           Hanover Park, IL 60133
Via CM/ECF                                  Via Regular Mail




                                        2
   Case 18-35437         Doc 20   Filed 05/21/19 Entered 05/21/19 14:30:38         Desc Main
                                    Document     Page 3 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                              )       In Chapter 7
                                                    )       Case No. 18 B 35437
STEVEN D. ZARLING,                                  )       Honorable LaShonda A. Hunt
                                                    )       Motion Date: May 30, 2019
              Debtor.                               )       Motion Time: 10:00 a.m.

    MOTION FOR RULE 2004 EXAMINATION OF DEBTOR, STEVEN D. ZARLING

         Creditor, LINDA NELSON (“Nelson”), by and through her attorneys, Robert R.

Benjamin, Beverly A. Berneman and Anthony J. D’Agostino of GOLAN CHRISTIE TAGLIA

LLP, moves this Court to enter an order authorizing discovery from STEVEN D. ZARLING (the

“Debtor”), under Fed. R. Bankr. P. 2004. In support thereof, Nelson states as follows:

                                         BACKGROUND

         1.      On December 26, 2018, Debtor filed a voluntary petition as an individual for

relief under Chapter 7 of Title 11 of the United States Bankruptcy Code (“Bankruptcy Code”),

which included his schedules and Statement of Financial Affairs. [Dkt. No. 1.]

         2.      On January 29, 2019, Debtor appeared for a creditor’s meeting pursuant to §341

of the Bankruptcy Code (the “341 Meeting”). The 341 Meeting was continued for further study

on March 26, 2019 and April 30, 2019.

         3.      On February 6, 2019, Debtor filed amended bankruptcy schedules disclosing a

February 2018 workers’ compensation settlement in the amount of $39,810.82 (the “Settlement

Funds”). [Dkt. No. 12.]

         4.      Debtor asserts an exemption as to the Settlement Funds pursuant to 820 ILCS

305/21. Id.




                                                3
   Case 18-35437       Doc 20     Filed 05/21/19 Entered 05/21/19 14:30:38         Desc Main
                                    Document     Page 4 of 5


       5.       On February 6, 2019, Debtor also filed an Amended Statement of Financial

Affairs and disclosed that the Settlement Funds were transferred to George Zarling, Debtor’s

brother, in February 2018. [Dkt. No. 13.]

       6.       On April 4, 2019, counsel for Nelson inquired as to whether Debtor’s counsel

would be willing to share any documentation produced to the trustee after the 341 Meeting.

Debtor’s counsel has not responded to the inquiry.

       7.       Nelson brings this motion to permit further investigation of Debtor’s finances to

determine whether the Debtor should be denied discharge or his debt to Nelson be declared non-

dischargeable. Specifically, Nelson is investigating the following:

                a.     Receipt and transfer of the Settlement Funds;

                b.     Bases for filing the amended bankruptcy schedules and Amended

                       Statement of Financial Affairs;

                c.     Assertion of an exemption over the Settlement Funds;

                d.     Statements made to Nelson to induce her to loan Debtor funds; and

                e.     Debtor’s financial condition.

                                    JURISDICTION AND VENUE

       8.       This Court has jurisdiction to hear and determine this motion pursuant to 28

U.S.C. § 1334(a). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G). Venue in this

district is proper pursuant to 28 U.S.C. § 1408.

       9.       Nelson brings this Motion pursuant to Federal Rule of Bankruptcy Procedure

(“Bankruptcy Rule”) 2004 and Local Rule 9013(9)(A)(10).

                                            DISCUSSION

        10.     Bankruptcy Rule 2004 permits a party in interest to examine any entity or the

debtor. The scope of examination is broad; the examination often involves questions about a

                                                   4
  Case 18-35437        Doc 20      Filed 05/21/19 Entered 05/21/19 14:30:38          Desc Main
                                     Document     Page 5 of 5


debtor’s conduct, assets and liabilities. Fed. R. Bankr. P. 2004(b); see e.g., In re Comdisco, Inc.,

2006 WL 2375458 *6 (N.D. Ill.). “A Rule 2004 exam has been explained as a broad

investigation into the financial affairs of the debtor for the purpose of the discovery of assets of

the estate and the exposure of fraudulent conduct.” In re 2435 Plainfield Ave., 223 B.R. 440, 456

(Bankr. D.N.J. 1998). Tax information and tax returns fall within the scope of Rule 2004. In re

GHR Companies, Inc., 41 B.R. 644, 660 (Bankr. D. Mass. 1984).

       11.      Nelson seeks to elicit discovery from the Debtor under Fed. R. Bankr. P. 2004(c),

including the production of documents and attendance at an examination, if necessary, to evaluate

the accuracy and completeness of the Debtor’s Petition, Schedules and Statements of Financial

Affairs and all amendments thereto.

       12.      Nelson reserves the right to request additional Rule 2004 authority to pursue

entities that might possess documents or information responsive to the foregoing categories

depending upon the Debtor’s responses.

        WHEREFORE, Creditor, Linda Nelson, requests the Court to enter an Order authorizing

Linda Nelson to conduct discovery of the Debtor pursuant to Fed. R. Bankr. P. 2004, and for

such other and further relief as is just.

Dated: May 21, 2019                                  LINDA NELSON, Movant


                                                     By:    Robert R. Benjamin
                                                             One of her attorneys
Robert R. Benjamin (ARDC #0170429)
Beverly A. Berneman (ARDC # 6189418)
Anthony J. D’Agostino (ARDC # 6299589)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Linda Nelson
70 West Madison, Suite 1500
Chicago, Illinois 60602
P: 312-263-2300
rrbenjamin@gct.law
baberneman@gct.law
ajdagostino@gct.law
                                                 5
